Title: To Benjamin Franklin from William Franklin, 3 November 1767
From: Franklin, William
To: Franklin, Benjamin


[Honoured Fa]ther
Burlington Novr. 3, 1767
I must beg Leave to recommend the Bearer, Daniel Coxe, Esqr; of Trenton, to your Civilities and good Offices; and desire you would introduce him to Mr. Jackson, and such other of our Friends as you think may any ways contribute to make his Stay in London either advantageous or agreeable. I am, Honoured Sir, Your ever dutiful Son,
Wm: Franklin